Citation Nr: 0616824	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-32 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gulfport, 
Mississippi



THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
rendered by Memorial Hospital at Gulfport, Mississippi, in 
January 2003.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the Gulfport, 
Mississippi, Department of Veterans Affairs (VA) Medical 
Center (MC).  The VAMC denied entitlement to reimbursement of 
unauthorized medical expenses incurred in January 2003 at 
Memorial Hospital in Gulfport, Mississippi.  

In April 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

Following the veteran's hospitalization at Memorial Hospital, 
he was transferred to Tulane University Hospital in 
Louisiana.  Reimbursement for that hospitalization is not 
currently before the Board, as the veteran has not submitted 
a claim to the medical facility of jurisdiction.  See 
38 C.F.R. § 17.1004(a) (2005) (payment or reimbursement must 
be submitted to the medical facility of jurisdiction).  Thus, 
that portion of the veteran's hospitalization is not 
currently on appeal.  


FINDINGS OF FACT

1.  The veteran received treatment at Memorial Hospital from 
January 29, 2003, to January 31, 2003, for a non-service-
connected disability.  

2.  The veteran has medical insurance (Medicare) to defray 
the costs of the treatment at the private facility from 
January 29, 2003, to January 31, 2003.  





CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at Memorial Hospital 
in Gulfport, Mississippi, from January 29, 2003, to January 
31, 2003, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  The Court 
has recognized that enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited 
to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000); see also VAOPGCPREC 5-2004 (June 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

The veteran provided testimony at a local hearing in June 
2004, wherein he admitted that Medicare had paid part of the 
hospital bill in connection with the treatment he received at 
Memorial Hospital.  He expressed frustration with VA not also 
assisting with his hospital bill.  At the hearing, VA 
explained to the veteran its inability to pay unauthorized 
medical expenses under the Millennium Act when payment was 
partially paid by an insurance carrier.  While the veteran 
did not agree with the law, he claimed he understood it.  The 
VA authorized representative explained to the veteran that no 
one was contesting that his situation was emergent.

At the April 2005 hearing before the undersigned, the veteran 
reiterated that Medicare had assisted with the medical bills 
from his treatment in January 2003 by Memorial Hospital.  He 
asked that VA help him with his hospital bill.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent lay person (as 
an example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse against 
a third party that could reasonably be pursued for or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In this case, a review of the record indicates that the 
veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. 
§ 17.1002(g).  Specifically, the veteran has admitted that 
Medicare paid for part of the expenses incurred from January 
29, 2003, to January 31, 2003.  See id.  The statute defines 
"health-plan contract" as being an insurance policy or 
contract, medical or hospital service agreement, membership 
or subscription contract, or similar arrangement under which 
health services for individuals are provided or the expenses 
of such services are paid.  38 U.S.C.A. § 1725(f)(2)(A).  

At both the June 2004 local hearing and the April 2005 Board 
hearing, the veteran admitted that Medicare covered part of 
the expenses incurred during the hospitalization.  Thus, 
because he has entitlement to care or services under a 
health-plan contract, he is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations.  The Board appreciates the 
veteran's honesty in reporting such fact. 

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for any amount is 
prohibited.  The Board need not go into whether the veteran 
meets any of the other criteria, as the failure to meet one 
of them precludes payment.  Id.  Similarly, whether the claim 
was filed in a timely manner need not be discussed, because 
even if the claim was filed in a timely manner, or the filing 
was subject to equitable tolling, the claim could not be 
paid.  Accordingly, for the reason stated above, 
reimbursement for medical treatment at Memorial Hospital, 
Gulfport, Mississippi, from January 29, 2003, to January 31, 
2003, under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002, must be denied.  


ORDER

Reimbursement for medical treatment at Memorial Hospital, 
Gulfport, Mississippi, from January 29, 2003, to January 31, 
2003, under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002, is denied.  .



_____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


